UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1584



CHARLOTTE HENRY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap.    James P. Jones, District
Judge. (CA-98-91-2)


Submitted:   September 28, 1999           Decided:   November 3, 1999


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Bradwell, SHORTRIDGE & SHORTRIDGE, Norton, Virginia, for
Appellant. James A. Winn, Chief Counsel, Patricia M. Smith, Deputy
Chief Counsel, Region III, Nicole L. Appalucci, Assistant Regional
Counsel, Office of the General Counsel, SOCIAL SECURITY ADMIN-
ISTRATION; Robert P. Crouch, Jr., United States Attorney, John F.
Cochran, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlotte F. Henry appeals the district court’s order granting

the Commissioner’s motion for summary judgment in her complaint

challenging the Commissioner’s denial of her application for Sup-

plemental Security Income.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we grant Henry’s motion to submit the case on briefs, and

affirm on the reasoning of the district court.   See Henry v. Apfel,

No. CA-98-91-2 (W.D. Va. Mar. 11, 1999).




                                                           AFFIRMED




                                2